 


113 HR 2106 IH: To authorize and request the President to award the Medal of Honor posthumously to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2106 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mr. Kind (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize and request the President to award the Medal of Honor posthumously to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War. 
 
 
1.FindingsCongress makes the following findings:
(1)Alonzo H. Cushing was born in Delafield, Wisconsin, on January 19, 1841.
(2)Alonzo H. Cushing graduated from the United States Military Academy at West Point, New York, on June 24, 1861.
(3)On July 3, 1863, First Lieutenant Alonzo H. Cushing commanded Battery A, 4th United States Artillery, Army of the Potomac, in the defense of the Angle on Cemetery Ridge during the Battle of Gettysburg.
(4)During the battle, First Lieutenant Alonzo H. Cushing was shot multiple times, but refused to retreat.
(5)First Lieutenant Alonzo H. Cushing continued to command his battery until he was shot and killed.
(6)The Union victory at the Battle of Gettysburg was one of the key turning points in the Civil War.
(7)The Secretary of the Army and the Secretary of Defense have determined that the actions of First Lieutenant Alonzo H. Cushing do merit the award of the Medal of Honor.
2.Authorization for award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of valor during the Civil War
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized and requested to award the Medal of Honor under section 3741 of such title to then First Lieutenant Alonzo H. Cushing for conspicuous acts of gallantry and intrepidity at the risk of life and beyond the call of duty in the Civil War, as described in subsection (b).
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then First Lieutenant Alonzo H. Cushing while in command of Battery A, 4th United States Artillery, Army of the Potomac, at Gettysburg, Pennsylvania, on July 3, 1863, during the American Civil War. 
 
